DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 8, 2021 has been entered.



Response to Amendment
The Office has entered the Amendment filed on August 8, 2021. Claims 1-5 remain pending in the Application. Applicant’s Amendment to the Specification, Drawings, and Claims has overcome all objections and rejections in the May 21, 2021 Non-Final Office Action that are not mentioned below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUMITAKE UNEZAKI (foreign patent publication JP 2007163013 machine translation provided by Applicant, hereinafter UNEZAKI) and further in view of JOSEPH P. BUSH (US 7185513, hereinafter BUSH) and HAOBO JIANG (US 20180209742, hereinafter JIANG) and.
Regarding claim 1, UNEZAKI (¶¶ 38 and 45-54 and FIGS. 1-2 and 9-10) discloses:
A heat exchanger unit comprising:
a heat exchanging section (FIG. 2) that includes:
a plurality of heat transfer fins (11); and
a plurality of heat transfer tubes (10) that extends in a horizontal direction of the heat exchanger unit that has been installed and each passes through a corresponding one of the plurality of heat transfer fins, wherein
…
in the heat exchanging section, the plurality of heat transfer tubes are arranged in L levels (FIG. 2: level 10i-10b, 10j-10c, and so on) or more in a first direction that is substantially vertical when the heat exchanger unit has been installed and in M rows (FIG. 2: row including 10i-10n and row including 10b-10h) in a second direction that is perpendicular to the first direction,
each of the plurality of heat transfer tubes belongs to one of N paths (see FIGS. 9-10 illustrations below),
…, and
an inlet and an outlet of each of the N paths are disposed at a first end and a second end, respectively, of the heat exchanging section in the first direction such that a refrigerant flows up and down in the first direction through all of the N paths even after a direction of the air flow passing vertically in the heat exchanger unit is reversed.

    PNG
    media_image1.png
    762
    877
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    746
    805
    media_image2.png
    Greyscale


UNEZAKI may not explicitly disclose: an air flow passes vertically in the heat exchanger unit that has been installed, or M<N (¶ 45), and a number of the N paths that pass through all of the M rows at least once is greater than or equal to one.
Regarding claim 1, BUSH (FIGS. 1-3) shows that vertical airflow through heat exchangers (42) is known in the art. It has been held that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this instance, the UNEZAKI horizontal airflow is being substituted with the BUSH vertical airflow to provide an air flow passes vertically in the heat exchanger unit that has been installed and as such is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 1, JIANG (¶¶ 26-27 and 71-81 and FIGS. 10-11) teaches M<N (¶¶ 26-27 and 71-81 and FIGS. 10-11), and a number of the N paths (FIGS. 10-11, distributor tubes 76 and six circuits 6102, 6202, 6302, 6402, 6502, and 6602) that pass through all of the M rows (FIGS. 10-11, rows R1-R3) at least once is greater than or equal to one.
JIANG (FIGS. 5-9, 11-15) also teaches: the N paths are configured (see FIG. 11 illustration below) such that a refrigerant flows through any one of the N paths extending in at least one of a same vertical and horizontal direction with respect to the direction that intersects the air flow.

    PNG
    media_image3.png
    963
    696
    media_image3.png
    Greyscale

Similar to UNEZAKI, JIANG (claim 1) comprises a heat exchanger, heat transfer tubes, and fins. JIANG (¶ 34) employs a path plurality to reduce the impact of non-uniform air flow including poor refrigerant flow distribution among the individual circuits and degradation of the heat transfer capacity of the heat exchanger. As UNEZAKI and JIANG have many similar components, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims, to modify UNEZAKI and BUSH to incorporate JIANG’s teachings to reduce the impact of non-uniform air flow including poor refrigerant flow distribution among the individual circuits and degradation of the heat transfer capacity of the UNEZAKI heat exchanger.

Regarding claim 2, UNEZAKI as modified teaches all the limitations of claim 1. UNEZAKI (FIGS. 8-10) additionally teaches:
wherein each of the N paths runs back and forth at least once between a row that is disposed most upstream with respect to the second direction and a row that is disposed most downstream with respect to the second direction.

Regarding claim 4, UNEZAKI as modified teaches all the limitations of claim 1. UNEZAKI (FIGS. 2 and 9-10) additionally teaches:
the inlet of each of the N paths is one of the plurality of heat transfer tubes that is within five levels of the first end in the first direction and in any one of the M rows, and
the outlet of each of the N paths is one of the plurality of heat transfer tubes that is within five levels of the second end in the first direction and in any one of the M rows.

Regarding claim 5, UNEZAKI as modified teaches all the limitations of claim 1. UNEZAKI (Abstract, ¶¶ 1-2) additionally teaches:
An air conditioner comprising: a heat exchanger unit according to claim 1.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over UNEZAKI, BUSH, and JIANG, as applied to claim 1.
Regarding claim 3, UNEZAKI as modified teaches all the limitations of claim 1. The modified device of UNEZAKI may not explicitly disclose a heat transfer tube outside diameter.
Regarding claim 3, KITA (Abstract, ¶¶ 3, 39-40, 45, 49, 54, 57, 72-73, 79-80, 82-84, 89-92, 94, and 98 and FIGS. 3 and 7-9) teaches: a heat exchanger
 wherein an outside diameter of each of the plurality of heat transfer tubes is 9 mm or less.
Similar to UNEZAKI, KITA (Abstract) comprises a heat exchanger, heat transfer tubes, and fins. KITA (¶ 81-82, 94-97, and 107) reduces the diameter of an air conditioner heat exchanger’s heat transfer tube to improve heat transfer performance and/or to reduce the size of the air conditioner.
As UNEZAKI and KITA have many similar components, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Instant Claims, to combine UNEZAKI, BUSH, and JIANG to incorporate KITA’s teachings to reduce the UNEZAKI air conditioner heat exchanger heat transfer tubes’ diameter to improve heat transfer performance and/or to reduce the size of the air conditioner.


Response to Arguments
Applicant's arguments filed August 8, 2021 
Applicant has argued that UNEZAKI, JIANG, KITA, and CARTER are silent with respect to heat exchanger tube orientation with respect to gravity. Absent claimed reference geometry the Office is free to orient the structure of the prior art consistent with one skilled in the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., upward or downward airflow) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763